Citation Nr: 0411714	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether the disability rating reduction from 100 to 40 
percent for service-connected status-post radical 
prostatectomy for prostate cancer was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to March 
1969.  He is in receipt of the Purple Heart and Combat 
Infantryman Badge, among other Awards and Decorations for his 
faithful and meritorious service.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision (RD) by the RO.  

The veteran appears to have submitted several additional 
claims in a July 2002 letter, on what appear to be issues 
concerning the left ear, right eye, "nerves," sleep apnea, 
and an inability to work.  These issues are not ripe for 
appellate review, and to the extent they implicate new 
claims, they are referred to the RO for the appropriate 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In a November 2001 RD, service connection for status-post 
radical prostatectomy for prostate cancer was established, 
and the veteran was afforded a 100 percent schedular rating 
under diagnostic code 7528, effective from June 22, 2001.  
Diagnostic Code 7528 provides that a 100 percent rating will 
be assigned for malignant neoplasms of the genitourinary 
system, and that following the cessation of therapeutic 
procedures, the 100 percent rating shall continue with a 
mandatory VA examination at the expiration of 6 months.  If 
there is no local recurrence or metatastasis, residuals are 
rated, in this case, as voiding dysfunction, pursuant to the 
provisions of 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 4.115b.  

In April 2002, the veteran was accordingly evaluated at a VA 
compensation and pension examination, wherein he was assessed 
with post-operative residuals consisting of total 
incontinence, "not just stress or urgent incontinence, but 
just totally incontinent, which has caused him to diminish 
the quality of his lifestyle in terms of his activities, and 
has precluded [marital relations] with his wife."  The 
examiner also found that the veteran wore absorbent material 
due to the incontinence, changing the material three or four 
times per day.  The examiner also noted that the pathology 
report from the veteran's radical showed that his prostate 
had Gleason grade "3+3=6" moderately differentiated 
adenocarcinoma, but his lymph nodes were negative for tumor, 
as were all surgical margins.  PSA results at this 
examination were undetectable at less than 0.04.

The RO next also called the veteran to ask him if he had any 
other medical information to submit.  He indicated that 
although he was recently seen, his condition had not improved 
from the findings of the VA examination.  The RO next 
proposed a reduction in his rating, from 100 to 40 percent, 
and notice was mailed to the veteran later in April 2002.  
The RO informed the veteran that it was proposing a reduction 
from 100 to 40 percent, effective October 1, 2002, what his 
current rate of benefits were, and what they would be, if the 
proposed rating were effectuated.  The RO also notified him 
of the pertinent laws and regulations, including his right to 
a predetermination hearing, and to submit additional 
evidence.  Thus, the veteran was notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore, and was given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  

Reductions in ratings which result in reductions in 
compensation are governed by 38 U.S.C.A. § 5112, as 
implemented by 38 C.F.R. § 3.105(e).  Pursuant to 38 C.F.R. 
§ 3.105(e), where the reduction in evaluation (rating) of a 
service-connected disability or employability status is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  

A letter written by the veteran's private examiner received 
in May 2002 revealed that the veteran was "doing nicely" 
from the cancer standpoint, but had developed some 
complications from surgery.  Specifically, the physician 
noted the veteran was still experiencing urinary incontinence 
and required multiple pads per day to absorb the leakage.  
The examiner also noted that the veteran will use a penile 
clamp to help with urine leakage during the day.  

In July 2002, the RO reviewed the newly submitted evidence, 
along with the evidence that initiated the proposed 
reduction, and found that a reduction in the veteran's 100 
percent rating was proper.  The rating was reduced to 40 
percent, effective October 1, 2002.  The RO found that the 
veteran required the changing of absorbent materials between 
two and four times per day, and that a 40 percent rating was 
warranted under 38 C.F.R. § 4.115a.  

Because the reduction was found to be warranted following the 
consideration of the additional evidence submitted, the 
reduction was effective the last day of the month in which 
the 60-day period from the date of notice of the final rating 
action expired.  That is, the reduction from 100 percent 
rating was effective on September 30, 2002, and the new 40 
percent rating was effective October 1, 2002.  

Thus, procedurally, the RO has complied with the requirements 
of 38 C.F.R. § 3.105(e).  

However, in December 2002 the veteran submitted a statement 
from his private physician showing that he underwent a 
surgical procedure for the placement of a Male Sling on 
November 18, 2002.  The statement indicated that he was 
discharged to his home the following day with no 
incontinence, and would be seen again in three weeks.  The 
statement was written one day after the surgery.  No 
additional medical evidence is of record.  

As it is apparent that additional pertinent records exist, 
the Board finds that remand is necessary.  

The appeal is remanded for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his status 
post prostatectomy since May 2002.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO should specifically request 
treatment reports for the veteran's status 
post prostatectomy from Dr. Jay Lutins 
since May 2002, to include the surgical 
report for the November 2002 surgery for a 
Male Sling.  

4.  The RO should schedule the veteran 
for a VA urological examination to 
determine the current level of 
disability, including evidence of any 
local recurrence of cancer or evidence 
of voiding dysfunction.  The claims 
folder must be reviewed by the examiner 
prior to the examination.

5. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




		
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).








